Cobb, J.
The requests to charge, so far as legal and pertinent, were in substance covered by the general charge. The evidence was sufficient to raise a presumption of negligence against the company, and a finding that the presumption had not been rebutted was authorized. The discretion of the trial judge in refusing to grant a new trial will not be interfered with.

Judgment affirmed.


All the Justices concur.

Action for damages. Before Judge Sheffield. Quitman- superior court. March 14, 1904.
William D. Kiddoo, for plaintiff in error.
M. J. Yeomans and A. M. Baines, contra.